Citation Nr: 1034593	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  05-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected allergic rhinitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 
1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in April 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the appeal period, the Veteran's allergic rhinitis has 
been manifested without polyps and by nasal obstruction that more 
nearly approximates greater than 50 percent nasal obstruction on 
both sides.


CONCLUSION OF LAW

A 10 percent rating is warranted for allergic rhinitis.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6522 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A June 2008 letter provided the Veteran with VCAA notice 
regarding his claim for an initial compensable evaluation for 
sinusitis.  The letter informed the Veteran what information and 
evidence VA was responsible for obtaining and what evidence VA 
would assist him in obtaining.  The letter explained how 
disability ratings and effective dates are determined.  

The Board notes that the June 2008 notice letter did not satisfy 
the timing requirements outlined in Pelegrini, as it was provided 
after the rating decision on appeal.  In Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of Appeals for the 
Federal Circuit held that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim in an SSOC 
is sufficient to cure a timing defect.  The RO readjudicated the 
claim in an April 2010 SSOC.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has been 
afforded several VA examinations.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Analysis of Claim

The Veteran has appealed the initial rating assigned for allergic 
rhinitis.  The Veteran asserts that a higher rating is warranted, 
given the severity of his allergic rhinitis.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition. In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. 
§ 4.1 (2009).

Allergic rhinitis is rated according to Diagnostic Code 6522.  A 
10 percent rating is assignable for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is assignable for 
allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic  Code 6522 (2009).

After a careful review of the record, for reasons set forth 
below, the Board concludes that a 10 percent rating is warranted 
throughout the appeal period.  

A report of an April 2003 VA examination noted sinus complaints.  
He described his symptoms as intermittent congestion, varying 
throughout the year with periods of remissions and exacerbations.  
Relief was provided by oral antihistamines and nasal steroids.  
On physical examination, the Veteran had crusting along the 
anterior portion of the inferior turbinate on the right side.  
This did not extend along the lateral nasal walls nor nasal 
septum.  On the left side, the mucosa was pink and moist.

A report of a CT scan, dated in July 2004, noted no visible 
paranasal sinus disease.  The report indicated that there was 
extensive soft tissue seen within the left side of the nasal 
vault, obscuring the left OMC and left frontal recess and filling 
the upper nasal vault the level of the cribriform plate.   The 
report noted that the extensive soft tissue made it difficult to 
fully evaluate the region, but there was possibly left sided 
polyposis present in addition to mucosal thickening and possible 
turbinate swelling.  

A December 2004 report from a VA staff physician noted that the 
CT scan revealed a left nasal mass representing either mucosal 
thickening or polyps.  

The Veteran had a VA examination in December 2006.  Examination 
of the nose revealed no nasal obstruction, no deviated septum, no 
partial loss of the nose, no partial loss of the ala, no scar and 
no disfigurement.  There was rhinitis present, believed to be 
allergic in origin because of boggy turbinates.  The examination 
did not indicate whether polyps were present.  

A June 2008 report from a VA staff physician noted that physical 
examination revealed enlarged and erythametous nasal turbinates 
with a deviated nasal septum obstructing the left nasal passage.  
The physician stated that no nasal polyp had been detected.  

A report of an October 2009 VA examination indicated that the 
Veteran had 30 percent obstruction of the left nostril and 80 
percent obstruction of the right nostril.  No polyps were 
present.  

As indicated previously, Diagnostic Code 6522 provides that a 10 
percent rating is assignable for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one side.  
The records during the appeal period reflect varying findings 
regarding these criteria.  The 2003 VA examination did not 
specifically indicate whether nasal obstruction or polyps were 
found.  VA records dated in December 2004 indicated that a left 
nasal mass was present; the records did not identify the degree 
of obstruction of the nasal passages.  The December 2006 VA 
examination indicated that there was no nasal obstruction and no 
polyps.  In June 2008, the VA examination noted that the left 
nasal passage was obstructed and indicated that no polyps were 
present.  Most recently, the October 2009 VA examination noted 
30 percent obstruction of the left nasal passage and 80 percent 
obstruction of the right, with no polyps present.  The Board 
finds that the Veteran's disability has more nearly approximated 
the criteria for a 10 percent rating throughout the appeal 
period.  

The Board concludes that a rating in excess of 10 percent is not 
warranted.  In this regard, the Board notes that records dated in 
2004 noted possible polyps; however, no medical records during 
the appeal period contain a diagnosis of polyps.  The 2006, 2008 
and 2009 VA examinations all determined that no polyps were 
present.   Accordingly, the Board concludes that a 10 percent 
rating, but no higher, is warranted throughout the entire appeal.   

D. Extraschedular considerations

The Board has considered whether referral for an extraschedular 
rating is appropriate.  However, there is no evidence in this 
instance that the rating criteria are inadequate to evaluate the 
disability.  There is no evidence that the claimed disabilities, 
alone, cause marked interference with employment (beyond that 
contemplated in the evaluation assigned) or necessitate frequent 
periods of hospitalization.  Accordingly, the Veteran's claim 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial 10 percent evaluation is granted for allergic 
rhinitis, subject to regulations governing the payment of 
monetary benefits.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


